EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports Second-Quarter Results; Achieving Planned Integration and Synergy GoalsAssociated With Harborside Acquisition Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Aug. 1, 2007) - Sun Healthcare Group, Inc. (NASDAQ GM: SUNH) today announced results for the second quarter ended June 30, 2007. Consolidated and Consolidated Pro Forma Results Total net revenue for the quarter ended June 30, 2007, was $446.7 million, up 73 percent compared to $258.5 million for the comparable period one year ago. Net income for the quarter ended June 30, 2007, was $13.0 million, compared to net income of $7.3 million for the comparable period one year ago, resulting in a 30 percent increase in diluted earnings per share to $0.30 from $0.23 for the comparable period one year ago (based on 43.735 million weighted-average shares outstanding as of June 30, 2007). The pro forma information in the table below was prepared as if the acquisition of Harborside Healthcare Corporation, which closed in April 2007, had occurred on April 1, 2006. The information in the table also contains the normalizing adjustments described below. Actual Results Pro Forma Quarter Ended June 30, Prior Yr Q2 2007 2006 2006 Revenue $ 446,665 $ 258,458 $ 419,122 Depreciation and amortization 9,787 3,760 8,271 Interest expense, net 11,999 5,079 8,526 Income from continuing operations 11,326 5,495 9,778 Income from discontinued operations 1,714 1,812 1,247 Net income $ 13,040 $ 7,307 $ 11,025 Diluted earnings per share $ 0.30 $ 0.23 $ 0.25 EBITDAR $ 61,576 $ 32,176 $ 52,487 Margin - EBITDAR 13.8 % 12.4 % 12.5 % EBITDAR normalized $ 56,485 $ 26,806 $ 47,242 Margin - EBITDAR normalized 12.6 % 10.4 % 11.3 % EBITDA $ 39,278 $ 18,207 $ 30,620 Margin - EBITDA 8.8 % 7.0 % 7.3 % EBITDA normalized $ 34,187 $ 12,837 $ 25,375 Margin - EBITDA normalized 7.7 % 5.0 % 6.1 % Income from continuing operations - normalized $ 8,417 $ 393 $ 4,757 Diluted earnings per share - normalized $ 0.19 $ 0.01 $ 0.11 Net income - normalized $ 8,152 $ (294 ) $ 3,505 Diluted earnings per share - normalized $ 0.19 $ (0.01 ) $ 0.08 Pre-tax normalizing adjustments in the quarter ended June 30, 2007, consisted of a $0.6 million charge related to the write-off of certain deferred financing costs associated with a credit facility which was refinanced in April 2007, a $0.9 million charge for integration costs associated withthe Harborside acquisition, and $9.0 million of income from adjustments of prior period self-insurance reserves ($3.0 million of which were related to discontinued operations).Pre-tax normalizing adjustments in the quarter ended June 30, 2006 consisted of $8.0 million of income from adjustments of prior period self-insurance reserves ($2.6 million of which were related to discontinued operations) and, in the pro forma results, $0.1 million of costs related to Harborside investor fees. On a normalized pro forma basis, comparing the quarter ended June 30, 2007, to the same period in 2006, Sun reported: · revenue increased $27.5 million, or 6.6 percent; · EBITDAR increased $9.2 million, or 19.6 percent; · EBITDAR margin improved 130 basis points to 12.6 percent; · EBITDA increased $8.8 million, or 34.7 percent; · EBITDA margin improved 160 basis points to 7.7 percent; · income from continuing operations increased $3.7 million, or 76.9 percent, increasing diluted earnings per share from continuing operations by $0.08; and · net income increased $4.6 million, or 132.6 percent, increasing diluted earnings per share by $0.11. Commenting on the results, Richard K. Matros, chairman and chief executive officer of Sun, stated, "While we have completed only one quarter since the close of the Harborside acquisition, we are very pleased with the margin improvement we have realized thus far. The integration itself is going as expected. The synergies in the quarter of approximately $1.0 million are in line with our expectations for the quarter as are the integration costs. Both the synergies and integration costs will ramp up as we have previously stated in the next two quarters. We believe this acquisitionhas completed the transformation of the company's asset base, therebyproviding us with aplatform from which we can generate respectable, organic growth on a go-forward basis." Total net revenue for the six-month period ended June 30, 2007, was $720.2 million, up 40 percent compared to $515.2 million in the comparable period a year ago.Net income for the six-month period ended June 30, 2007, was $17.0 million compared to net income of $8.4 million for the comparable period one year ago, resulting in a 44 percent increase in diluted earnings per share to $0.39 from $0.27 a year ago (based on 43.761 million weighted-average shares outstanding at June 30, 2007). The pro forma information in the table below was prepared as if the Harborside acquisition had occurred on Jan.1, 2006. The information in the table also contains the normalizing adjustments described below. Actual Results Pro Forma Results Six Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue $ 720,233 $ 515,215 $ 884,077 $ 833,626 Depreciation and amortization 13,708 6,628 18,484 15,425 Interest expense, net 14,058 9,446 18,703 16,205 Income from continuing operations 15,678 6,655 14,367 14,146 Income from discontinued operations 1,285 1,791 729 783 Net income $ 16,963 $ 8,446 $ 15,096 $ 14,929 Diluted earnings per share $ 0.39 $ 0.27 $ 0.34 $ 0.34 EBITDAR $ 88,662 $ 52,909 $ 102,929 $ 92,020 Margin - EBITDAR 12.3 % 10.3 % 11.6 % 11.0 % EBITDAR normalized $ 83,720 $ 47,539 $ 104,314 $ 86,900 Margin - EBITDAR normalized 11.6 % 9.2 % 11.8 % 10.4 % EBITDA $ 51,985 $ 25,550 $ 59,276 $ 48,901 Margin - EBITDA 7.2 % 5.0 % 6.7 % 5.9 % EBITDA normalized $ 47,043 $ 20,180 $ 60,661 $ 43,781 Margin - EBITDA normalized 6.5 % 3.9 % 6.9 % 5.3 % Income from continuing operations - normalized $ 12,866 $ 1,553 $ 15,668 $ 9,282 Diluted earnings per share - normalized $ 0.29 $ 0.05 $ 0.36 $ 0.21 Net income - normalized $ 12,172 $ 846 $ 14,418 $ 7,566 Diluted earnings per share - normalized $ 0.28 $ 0.03 $ 0.33 $ 0.17 Pre-tax normalizing adjustments in the six months of 2007 consist of a $0.6 million charge related to the write-off of certain deferred financing costs associated with a credit facility which was refinanced in April 2007, a $1.0 million charge for integration costs associated withthe Harborside acquisition, $9.0 million of income from adjustments of prior period self-insurance reserves ($3.0 million of which were related to discontinued operations), and, in the pro forma results, a $5.9 million charge for losses on prior period Harborside accounts receivable and $0.5 million of costs related to Harborside investor fees and merger costs. Pre-tax normalizing adjustments in the six months of 2006 consist of $8.0 million of income from adjustments of prior period self-insurance reserves ($2.6 million of which were related to discontinued operations) and, in the pro forma results, $0.3 million of costs related to Harborside investor fees. On a normalized pro forma basis, comparing the six-month period ended June 30, 2007, to the same period in 2006, Sun reported: · revenue increased $50.5 million, or 6.1 percent; · EBITDAR increased $17.4 million, or 20.0 percent; · EBITDAR margin improved 140 basis points to 11.8 percent; · EBITDA increased $16.9 million, or 38.6 percent; · EBITDA margin improved 160 basis points to 6.9 percent; · income from continuing operations increased $6.4 million or 68.8 percent, increasing diluted earnings per share from continuing operations by $0.15; and · net income increased $6.9 million, or 90.6 percent, increasing diluted earnings per share by $0.16. Inpatient Business For its core inpatient business, on a normalized pro forma basis (assuming the Harborside acquisition occurred at the beginning of the respective periods) comparing the quarter and six months ended June 30, 2007 to the same periods in 2006, Sun reported: Quarter ended June 30, 2007 (pro forma): · revenue increased $23.0 million, or 6.1 percent, to $397.8 million from $374.8 million; · net segment EBITDAR increased $7.9 million, or 13.1 percent, to $68.1 million from $60.2 million; · net segment EBITDAR margin for 2007 was 17.1 percent compared to 16.1 percent in 2006; · net segment EBITDA increased $7.4 million, or 19.2 percent, to $46.1 million from $38.6 million; · net segment EBITDA margin for 2007 was 11.6 percent compared to 10.3 percent in 2006; · net segment income increased $10.5 million, or 43.3 percent, to $34.8 million from $24.3 million; · rehabilitation RUGS utilization increased 340 basis points to 82.4 percent as a percent of total Medicare days; and · Rehabilitation Extensive Service Days (“REX days”) as a percent of total Medicare days increased 220 basis points to 37.2 percent. The revenue gain of $23.0 million in the quarter was primarily attributable to: · a $7.5 million increase in Medicare Part A revenue principally due to increased SNF rates; · a $3.4 million increase in private revenue principally due to increased rates; · a $4.4 million increase in managed care/commercial insurance revenue due principally to higher customer base; · a $1.7 million increase in Medicare Part B revenue; and · a $6.0 million increase in Medicaid revenue resulting from a $7.0 million rate improvement which was partially offset by a $1.0 million decrease in Medicaid customer base. Six months ended June 30, 2007 (pro forma): · revenue increased $43.6 million, or 5.8 percent, to $788.8 million from $745.3 million; · net segment EBITDAR increased $12.4 million, or 10.6 percent, to $129.5 million from $117.0 million; · net segment EBITDAR margin for 2007 was 16.4 percent compared to 15.7 percent in 2006; · net segment EBITDA increased $11.9 million, or 15.9 percent, to $86.4 million from $74.5 million; · net segment EBITDA margin for 2007 was 10.9 percent compared to 10.0 percent in 2006; and · net segment income increased $13.0 million, or 27.6 percent, to $60.1 million from $47.1 million. Matros further stated, “A number of key metrics drove our inpatient margin expansion this quarter. While Medicare occupancy in our skilled nursing centers was down 10 basis points, inpatient occupancywas up 40 basis points on a pro forma basis to 89 percent. Medicare mix, as a percent of revenue in the company's skilled nursing centers,increased 70 basis points driven by a continued increase in acuity as evidenced by our 7.8 percent increase in Medicare Part A revenue. Additionally, when we look at our skilled mix, which includes managed care and commercial insurance with Medicare, the improvement in the quarter is 160 basis points to 35.6 percent.REX days increased 220 basis points to 37.2 percent of total Medicare days and Rehab RUGS utilization increased 340 basis points to 82.4 percent of total Medicare days.The company's Rehab Recovery SuitesSM(RRS) show dramatic differences when looking at some of these same statistics. Medicare occupancy in those centers with RRS is 18.6 percent as compared to 15.8 percent on a consolidated SNF basis. For these samecenters, RUGS extensive service days are 47.5 percent of total Medicare days and Rehab RUGS utilizationis 89.8 percent.” Ancillary Businesses For its ancillary businesses, on a pro forma basis (assuming the Harborside acquisition occurred at the beginning of the respective periods) comparing the quarter and six months ended June 30, 2007, to the same periods in 2006, Sun reported: · for the quarter, revenue increased $6.3 million, or 11.6 percent, to $60.3 million from $54.1 million; · for the quarter, EBITDA increased $0.8 million, or 23.5 percent, to $4.7 million from $3.8 million; · for the six-month period, revenue increased $10.3 million, or 9.6 percent, to $117.9 million from $107.5 million; and · for the six-month period, EBITDA increased $4.3 million, or 122.7 percent, to $7.8 million from $3.5 million. Conference Call Sun’s senior management will hold a conference call to discuss the Company’s 2007 second-quarter operating results on Thursday, Aug. 2, 2007, at 1 p.m. EDT / 10 a.m. PDT. To listen to the conference call, dial (877) 516-8526 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. EDT on Aug. 2, 2007, until midnight EDT on Aug. 9, 2007, by calling (800) 642-1687 and using access code 6879959. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc., with executive offices in Irvine, California, owns SunBridge Healthcare Corporation and other affiliated companies that operate long-term and postacute care facilities in many states. In addition, the Sun Healthcare Group family of companies provides therapy through SunDance Rehabilitation Corporation, hospice services through SolAmor Hospice and medical staffing through CareerStaff Unlimited, Inc. Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect," "hope,” "intend," "may” and similar expressions. Factors that could cause actual results to differ are identified in the public filings made by the company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; our ability to maintain the occupancy rates and payor mix atour long- term care facilities; potential liability for losses not covered by, or in excess of, our insurance; the effects of government regulations and investigations; our ability to generate cash flow sufficient to operate our business and pay interest and other costs of the indebtedness incurred in our acquisition of Harborside Healthcare Corporation; our ability to integrate the operations of Harborside; increasing labor costs and the shortage of qualified healthcare personnel; and our ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect our business and financial results are included in our public filings made with the Securities and Exchange Commission, including our Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond our control. We caution investors that any forward-looking statements made by Sun are not guarantees of future performance. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA and EBITDAR as used in this press release, and EBITDAM and EBITDARM as used in the accompanying tables, which are non-GAAP financial measures, are each reconciled to net income (loss) in the accompanying tables. In addition, the normalizing adjustments to EBITDA, EBITDAR, pre-tax income and income from continuing operations discussed in this press release and shown in the accompanying tables are non-GAAP adjustments. Any documents filed by Sun with the SEC may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition, investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contacting Sun’s investor relations department at (505) 468-2341 (TDD users, please call (505) 468-4458) or by sending a written request to Investor Relations, Sun Healthcare Group, Inc. 101 Sun Avenue N.E., Albuquerque, N.M. 87109. You may also read and copy any reports, statements and other information filed by Sun with the SEC at the SEC public reference room at Room 1580, treet, N.E., Washington, D.C. 20549. Please call the SEC at (800) SEC-0330 or visit the SEC’s web site for further information. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 84,537 $ 131,935 Restricted cash 38,015 32,752 Accounts receivable, net 201,410 117,091 Assets held for sale 2,418 7,173 Other current assets 20,083 10,323 Total current assets 346,463 299,274 Property and equipment, net 667,408 217,544 Restricted cash, non-current 8,767 29,083 Goodwill 232,013 55,092 Intangible assets, net 33,732 13,691 Other assets, net 9,927 6,739 Total assets $ 1,298,310 $ 621,423 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 63,811 $ 43,400 Accrued compensation and benefits 54,523 42,723 Accrued self-insurance obligations, current 41,398 48,689 Liabilities held for sale 332 1,672 Other accrued liabilities 86,831 42,535 Capital leases, current 703 494 Current portion of long-term debt: Company obligations 31,341 22,780 Clipper partnerships 799 736 Total current liabilities 279,738 203,029 Accrued self-insurance obligations, net of current 119,078 81,559 Long-term debt, net of current portion: Company obligations 640,402 100,763 Clipper partnerships 48,979 49,392 Other long-term liabilities 47,157 42,547 Total liabilities 1,135,354 477,290 Stockholders' equity 162,956 144,133 Total liabilities and stockholders' equity $ 1,298,310 $ 621,423 1 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 446,665 $ 258,458 Costs and expenses: Operating salaries and benefits 249,230 146,660 Self-insurance for workers' compensation and general and professional liability insurance 8,527 5,149 Operating administrative costs 10,497 6,762 Other operating costs 95,895 53,473 Facility rent expense 22,298 13,969 General and administrative expenses 17,297 12,124 Depreciation 7,288 2,222 Amortization 2,499 1,538 Provision for losses on accounts receivable 3,643 2,114 Interest, net 11,999 5,079 Loss on extinguishment of debt, net - - Loss on sale of assets, net 3 230 Total costs and expenses 429,176 249,320 Income before income taxes and discontinued operations 17,489 9,138 Income tax expense 6,163 3,643 Income from continuing operations 11,326 5,495 Discontinued operations: Income from discontinued operations, net of related taxes 1,367 1,942 Gain (loss) on disposal of discontinued operations, net of related taxes 347 (130 ) Income from discontinued operations, net 1,714 1,812 Net income $ 13,040 $ 7,307 Basic income per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.18 Income from discontinued operations, net 0.04 0.05 Net income $ 0.30 $ 0.23 Diluted income per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.17 Income from discontinued operations, net 0.04 0.06 Net Income $ 0.30 $ 0.23 Weighted average number of common and common equivalent shares outstanding: Basic 42,993 31,264 Diluted 43,735 31,446 2 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the For the Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 720,233 $ 515,215 Costs and expenses: Operating salaries and benefits 405,654 293,579 Self-insurance for workers' compensation and general and professional liability insurance 19,091 17,821 Operating administrative costs 18,087 14,633 Other operating costs 152,507 108,938 Facility rent expense 36,677 27,359 General and administrative expenses 30,130 23,772 Depreciation 9,690 3,617 Amortization 4,018 3,011 Provision for losses on accounts receivable 6,083 3,563 Interest, net 14,058 9,446 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 10 244 Total costs and expenses 696,024 505,983 Income before income taxes and discontinued operations 24,209 9,232 Income tax expense 8,531 2,577 Income from continuing operations 15,678 6,655 Discontinued operations: Income from discontinued operations, net of related taxes 1,288 1,986 Loss on disposal of discontinued operations, net of related taxes (3 ) (195 ) Income from discontinued operations, net 1,285 1,791 Net income $ 16,963 $ 8,446 Basic income per common and common equivalent share: Income from continuing operations $ 0.37 $ 0.21 Income from discontinued operations, net 0.02 0.06 Net income $ 0.39 $ 0.27 Diluted income per common and common equivalent share: Income from continuing operations $ 0.36 $ 0.21 Income from discontinued operations, net 0.03 0.06 Net Income $ 0.39 $ 0.27 Weighted average number of common and common equivalent shares outstanding: Basic 42,951 31,252 Diluted 43,761 31,302 3 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 13,040 $ 7,307 Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 7,305 2,451 Amortization 2,504 1,720 Amortization of favorable and unfavorable lease intangibles (196 ) (379 ) Provision for losses on accounts receivable 3,737 2,444 (Gain) loss on disposal of discontinued operations, net (347 ) 130 Loss on sale of assets, net 2 230 Restricted stock and stock option compensation 943 463 Other, net (113 ) 5 Changes in operating assets and liabilities, net of acquisitions 23,888 (16,861 ) Net cash provided by operating activities 50,763 (2,490 ) Cash flows from investing activities: Capital expenditures, net (7,705 ) (5,292 ) Exercise of real estate purchase option (30,236 ) - Proceeds from sale of assets held for sale 2,251 - Acquisitions, net (368,515 ) - Accrued acquisition costs, net 3,585 - Net cash used for investing activities (400,620 ) (5,292 ) Cash flows from financing activities: Net borrowings under Revolving Credit Facility 5,000 8,134 Long-term debt borrowings 327,000 11,636 Long-term debt repayments (4,533 ) (12,870 ) Principal payments under capital lease obligation (118 ) (34 ) Net proceeds from exercise of employee stock options 92 - Distribution of partnership equity (255 ) - Release of third-party collateral 25,640 - Distribution of equity (57 ) - Deferred financing costs (18,045 ) 179 Net cash provided by financing activities 334,724 7,045 Net (decrease) increase in cash and cash equivalents (15,133 ) (737 ) Cash and cash equivalents at beginning of period 99,670 16,694 Cash and cash equivalents at end of period $ 84,537 $ 15,957 4 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 16,963 $ 8,446 Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 9,739 4,063 Amortization 4,026 3,357 Amortization of favorable and unfavorable lease intangibles (409 ) (758 ) Provision for losses on accounts receivable 6,260 4,392 Loss on disposal of discontinued operations, net 3 195 Loss on sale of assets, net 9 243 Restricted stock and stock option compensation 1,694 1,007 Other, net (111 ) 31 Changes in operating assets and liabilities, net of acquisitions 14,160 (30,585 ) Net cash provided by operating activities 52,334 (9,609 ) Cash flows from investing activities: Capital expenditures, net (14,955 ) (8,625 ) Exercise of real estate purchase option (30,236 ) - Proceeds from sale of assets held for sale 5,489 - Acquisitions, net (368,515 ) (236 ) Accrued acquisition costs, net 3,585 - Proceeds from sale/leaseback - 838 Net cash used for investing activities (404,632 ) (8,023 ) Cash flows from financing activities: Net borrowings under Revolving Credit Facility 5,006 25,854 Long-term debt borrowings 327,000 11,636 Long-term debt repayments (34,140 ) (20,564 ) Principal payments under capital lease obligation (658 ) (34 ) Net proceeds from exercise of employee stock options 665 (123 ) Distribution of partnership equity (511 ) - Release of third-party collateral 25,640 - Distribution of equity (57 ) - Deferred financing costs (18,045 ) 179 Net cash provided by financing activities 304,900 16,948 Net (decrease) increase in cash and cash equivalents (47,398 ) (684 ) Cash and cash equivalents at beginning of period 131,935 16,641 Cash and cash equivalents at end of period $ 84,537 $ 15,957 5 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) For the For the Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 446,665 $ 258,458 Net income $ 13,040 $ 7,307 Income from continuing operations 11,326 5,495 Income tax expense 6,163 3,643 Loss on sale of assets, net 3 230 Net segment income $ 17,492 $ 9,368 Interest, net 11,999 5,079 Depreciation and amortization 9,787 3,760 EBITDA $ 39,278 $ 18,207 Facility rent expense 22,298 13,969 EBITDAR $ 61,576 $ 32,176 Operating administrative costs 10,497 6,762 General and administrative expenses 17,297 12,124 Total operating and general and admin expenses 27,794 18,886 EBITDAM $ 67,072 $ 37,093 EBITDARM $ 89,370 $ 51,062 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 6 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) For the For the Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 720,233 $ 515,215 Net income $ 16,963 $ 8,446 Income from continuing operations 15,678 6,655 Income tax expense 8,531 2,577 Loss on sale of assets, net 10 244 Net segment income $ 24,219 $ 9,476 Interest, net 14,058 9,446 Depreciation and amortization 13,708 6,628 EBITDA $ 51,985 $ 25,550 Facility rent expense 36,677 27,359 EBITDAR $ 88,662 $ 52,909 Operating administrative costs 18,087 14,633 General and administrative expenses 30,130 23,772 Total operating and general and admin expenses 48,217 38,405 EBITDAM $ 100,202 $ 63,955 EBITDARM $ 136,879 $ 91,314 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 7 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended June 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 397,830 $ 20,790 $ 28,018 $ 27 $ - $ 446,665 Affiliated revenue - 10,332 1,201 - (11,533 ) - Total revenue 397,830 31,122 29,219 27 (11,533 ) 446,665 Net segment income (loss) $ 40,793 $ 2,281 $ 2,057 $ (27,639 ) $ - $ 17,492 Interest, net 2,493 - (1 ) 9,507 - 11,999 Depreciation and amortization 8,726 135 194 732 - 9,787 EBITDA $ 52,012 $ 2,416 $ 2,250 $ (17,400 ) $ - $ 39,278 Facility rent expense 22,015 53 230 - - 22,298 EBITDAR $ 74,027 $ 2,469 $ 2,480 $ (17,400 ) $ - $ 61,576 Operating and general and administrative expenses 8,457 1,245 794 17,298 - 27,794 EBITDAM $ 60,469 $ 3,661 $ 3,044 $ (102 ) $ - $ 67,072 EBITDARM $ 82,484 $ 3,714 $ 3,274 $ (102 ) $ - $ 89,370 EBITDA margin 13.1 % 7.8 % 7.7 % 8.8 % EBITDAM margin 15.2 % 11.8 % 10.4 % 15.0 % EBITDAR margin 18.6 % 7.9 % 8.5 % 13.8 % EBITDARM margin 20.7 % 11.9 % 11.2 % 20.0 % 8 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended June 30, 2006 (unaudited) Inpatient Services Rehabilitation Therapy Services MedicalStaffingServices Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 216,897 $ 20,135 $ 21,424 $ 2 $ - $ 258,458 Affiliated revenue - 9,613 300 - (9,913 ) - Total revenue 216,897 29,748 21,724 2 (9,913 ) 258,458 Net segment income (loss) $ 19,970 $ 1,650 $ 1,827 $ (14,079 ) $ - $ 9,368 Interest, net 3,547 (2 ) 38 1,496 - 5,079 Depreciation and amortization 3,082 90 188 400 - 3,760 EBITDA $ 26,599 $ 1,738 $ 2,053 $ (12,183 ) $ - $ 18,207 Facility rent expense 13,713 50 206 - - 13,969 EBITDAR $ 40,312 $ 1,788 $ 2,259 $ (12,183 ) $ - $ 32,176 Operating and general and administrative expenses 4,863 1,164 734 12,125 - 18,886 EBITDAM $ 31,462 $ 2,902 $ 2,787 $ (58 ) $ - $ 37,093 EBITDARM $ 45,175 $ 2,952 $ 2,993 $ (58 ) $ - $ 51,062 EBITDA margin 12.3 % 5.8 % 9.5 % 7.0 % EBITDAM margin 14.5 % 9.8 % 12.8 % 14.4 % EBITDAR margin 18.6 % 6.0 % 10.4 % 12.4 % EBITDARM margin 20.8 % 9.9 % 13.8 % 19.8 % 9 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Six Months Ended June 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical StaffingServices Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 626,965 $ 41,469 $ 51,765 $ 34 $ - $ 720,233 Affiliated revenue - 20,594 1,388 - (21,982 ) - Total revenue 626,965 62,063 53,153 34 (21,982 ) 720,233 Net segment income (loss) $ 57,601 $ 3,708 $ 3,470 $ (40,560 ) $ - $ 24,219 Interest, net 4,973 10 14 9,061 - 14,058 Depreciation and amortization 11,925 251 364 1,168 - 13,708 EBITDA $ 74,499 $ 3,969 $ 3,848 $ (30,331 ) $ - $ 51,985 Facility rent expense 36,145 103 429 - - 36,677 EBITDAR $ 110,644 $ 4,072 $ 4,277 $ (30,331 ) $ - $ 88,662 Operating and general and administrative expenses 13,764 2,502 1,820 30,131 - 48,217 EBITDAM $ 88,263 $ 6,471 $ 5,668 $ (200 ) $ - $ 100,202 EBITDARM $ 124,408 $ 6,574 $ 6,097 $ (200 ) $ - $ 136,879 EBITDA margin 11.9 % 6.4 % 7.2 % 7.2 % EBITDAM margin 14.1 % 10.4 % 10.7 % 13.9 % EBITDAR margin 17.6 % 6.6 % 8.0 % 12.3 % EBITDARM margin 19.8 % 10.6 % 11.5 % 19.0 % 10 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Six Months Ended June 30, 2006 (unaudited) Inpatient Services Rehabilitation TherapyServices Medical StaffingServices Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 432,332 $ 40,137 $ 42,741 $ 5 $ - $ 515,215 Affiliated revenue - 18,997 430 - (19,427 ) - Total revenue 432,332 59,134 43,171 5 (19,427 ) 515,215 Net segment income (loss) $ 33,702 $ 100 $ 2,799 $ (27,125 ) $ - $ 9,476 Interest, net 6,980 (8 ) 74 2,400 - 9,446 Depreciation and amortization 5,272 179 374 803 - 6,628 EBITDA $ 45,954 $ 271 $ 3,247 $ (23,922 ) $ - $ 25,550 Facility rent expense 26,831 108 420 - - 27,359 EBITDAR $ 72,785 $ 379 $ 3,667 $ (23,922 ) $ - $ 52,909 Operating and general and administrative expenses 9,174 3,831 1,629 23,771 - 38,405 EBITDAM $ 55,128 $ 4,102 $ 4,876 $ (151 ) $ - $ 63,955 EBITDARM $ 81,959 $ 4,210 $ 5,296 $ (151 ) $ - $ 91,314 EBITDA margin 10.6 % 0.5 % 7.5 % 5.0 % EBITDAM margin 12.8 % 6.9 % 11.3 % 12.4 % EBITDAR margin 16.8 % 0.6 % 8.5 % 10.3 % EBITDARM margin 19.0 % 7.1 % 12.3 % 17.7 % 11 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended June 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Services before Clipper & Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 232,870 $ - $ 232,870 $ - $ 232,870 $ 164,960 $ 397,830 Net segment income (loss) $ 31,111 $ (6,337 ) $ 24,774 $ (386 ) $ 24,388 $ 16,405 40,793 Interest, net 1,552 - 1,552 845 2,397 96 2,493 Depreciation and amortization 2,994 - 2,994 387 3,381 5,345 8,726 EBITDA $ 35,657 $ (6,337 ) $ 29,320 $ 846 $ 30,166 $ 21,846 $ 52,012 Facility rent expense 15,072 - 15,072 (741 ) 14,331 7,684 22,015 EBITDAR $ 50,729 $ (6,337 ) $ 44,392 $ 105 $ 44,497 $ 29,530 $ 74,027 EBITDA margin 15.3 % 12.6 % 13.0 % 13.1 % EBITDAR margin 21.8 % 19.1 % 19.1 % 18.6 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 12 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended June 30, 2006 (unaudited) Inpatient Services Inpatient Services - Overhead Inpatient Services before Clipper Clipper (1) Total Inpatient Services Non affiliated revenues $ 216,897 $ - $ 216,897 $ - $ 216,897 Net segment income (loss) $ 25,377 $ (4,913 ) $ 20,464 $ (494 ) $ 19,970 Interest, net 2,561 - 2,561 986 3,547 Depreciation and amortization 2,741 - 2,741 341 3,082 EBITDA $ 30,679 $ (4,913 ) $ 25,766 $ 833 $ 26,599 Facility rent expense 14,589 - 14,589 (876 ) $ 13,713 EBITDAR $ 45,268 $ (4,913 ) $ 40,355 $ (43 ) $ 40,312 EBITDA margin 14.1 % 11.9 % 12.3 % EBITDAR margin 20.9 % 18.6 % 18.6 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 13 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Six Months Ended June 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Services before Clipper & Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 462,005 $ - $ 462,005 $ - $ 462,005 $ 164,960 $ 626,965 Net segment income (loss) $ 53,547 $ (11,494 ) $ 42,053 $ (856 ) $ 41,197 $ 16,404 57,601 Interest, net 3,397 - 3,397 1,480 4,877 96 4,973 Depreciation and amortization 5,812 - 5,812 768 6,580 5,345 11,925 EBITDA $ 62,756 $ (11,494 ) $ 51,262 $ 1,392 $ 52,654 $ 21,845 $ 74,499 Facility rent expense 29,627 - 29,627 (1,166 ) 28,461 7,684 36,145 EBITDAR $ 92,383 $ (11,494 ) $ 80,889 $ 226 $ 81,115 $ 29,529 $ 110,644 EBITDA margin 13.6 % 11.1 % 11.4 % 11.9 % EBITDAR margin 20.0 % 17.5 % 17.6 % 17.6 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 14 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Six Months Ended June 30, 2006 (unaudited) Inpatient Services Inpatient Services - Overhead Inpatient Services before Clipper Clipper (1) Total Inpatient Services Non affiliated revenues $ 216,897 $ - $ 216,897 $ - $ 216,897 Net segment income (loss) $ 30,161 $ (9,278 ) $ 20,883 $ (913 ) $ 19,970 Interest, net 1,586 - 1,586 1,961 3,547 Depreciation and amortization 2,420 - 2,420 662 3,082 EBITDA $ 34,167 $ (9,278 ) $ 24,889 $ 1,710 $ 26,599 Facility rent expense 15,465 - 15,465 (1,752 ) $ 13,713 EBITDAR $ 49,632 $ (9,278 ) $ 40,354 $ (42 ) $ 40,312 EBITDA margin 15.8 % 11.5 % 12.3 % EBITDAR margin 22.9 % 18.6 % 18.6 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 15 of 34 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Number of available beds: Long Term Care 23,373 14,517 23,373 14,517 Hospitals 192 192 192 192 Number of facilities: Long Term Care 213 138 213 138 Hospitals 3 3 3 3 Occupancy %: Long Term Care 89.2 % 87.5 % 88.8 % 87.8 % Hospitals 59.5 % 56.3 % 56.9 % 56.6 % Inpatient Services 89.0 % 87.1 % 88.5 % 87.4 % Payor Mix % based on patient days - LTC: Medicare - SNF only 15.8 % 15.4 % 15.6 % 15.3 % Managed care / commercial insurance - SNF only 2.8 % 2.1 % 2.7 % 2.3 % Total SNF skilled mix 18.6 % 17.5 % 18.3 % 17.6 % Medicare 14.7 % 13.9 % 14.3 % 13.8 % Medicaid 60.9 % 60.6 % 60.5 % 60.7 % Private and other 20.9 % 22.6 % 21.8 % 22.5 % Managed care / commercial Insurance 2.6 % 1.9 % 2.5 % 2.0 % Veterans 0.9 % 1.0 % 0.9 % 1.0 % Payor Mix % based on patient days - Hospitals: Medicare 65.9 % 71.7 % 66.3 % 70.2 % Medicaid 7.7 % 6.8 % 7.3 % 8.3 % Private and other 0.5 % 0.0 % 0.3 % 0.1 % Managed care / commercial Insurance 25.9 % 21.5 % 26.1 % 21.4 % Veterans 0.0 % 0.0 % 0.0 % 0.0 % Payor Mix % based on patient days - Inpatient Services: Medicare 15.0 % 14.4 % 14.7 % 14.3 % Medicaid 60.6 % 60.1 % 60.2 % 60.3 % Private and other 20.8 % 22.5 % 21.6 % 22.2 % Managed care / commercial Insurance 2.7 % 2.0 % 2.6 % 2.2 % Veterans 0.9 % 1.0 % 0.9 % 1.0 % Revenue Mix % of revenues - LTC: Medicare - SNF only 31.3 % 30.9 % 31.3 % 30.6 % Managed care / commercial insurance - SNF only 4.3 % 3.5 % 4.3 % 3.4 % Total SNF skilled mix 35.6 % 34.4 % 35.6 % 34.0 % Medicare 29.9 % 28.8 % 29.6 % 28.6 % Medicaid 47.6 % 48.2 % 47.5 % 48.4 % Private and other 17.6 % 18.7 % 18.0 % 18.8 % Managed care / commercial Insurance 4.1 % 3.2 % 4.0 % 3.1 % Veterans 0.8 % 1.1 % 0.9 % 1.1 % Revenue Mix % of revenues - Hospitals: Medicare 69.0 % 72.2 % 65.8 % 72.7 % Medicaid 6.7 % 5.3 % 6.1 % 6.5 % Private and other 1.3 % 0.6 % 1.1 % 0.6 % Managed care / commercial Insurance 23.0 % 21.9 % 27.0 % 20.2 % Veterans 0.0 % 0.0 % 0.0 % 0.0 % 16 of 34 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue Mix % of revenues - Inpatient Services: Medicare 31.6 % 31.7 % 31.6 % 31.5 % Medicaid 46.0 % 45.3 % 45.5 % 45.6 % Private and other 17.0 % 17.8 % 17.1 % 17.9 % Managed care / commercial Insurance 4.6 % 4.2 % 4.9 % 4.0 % Veterans 0.8 % 1.0 % 0.9 % 1.0 % Revenues PPD - LTC: Medicare (Part A) $ 381.76 $ 336.85 $ 375.28 $ 337.44 Medicaid $ 159.37 $ 140.70 $ 155.11 $ 141.13 Private and other $ 165.81 $ 139.37 $ 158.24 $ 141.76 Managed care / commercial Insurance $ 316.90 $ 303.81 $ 316.19 $ 270.64 Veterans $ 190.15 $ 186.34 $ 196.53 $ 185.33 Revenues PPD - Hospitals: Medicare (Part A) $ 1,189.30 $ 1,187.23 $ 1,182.65 $ 1,204.44 Medicaid $ 1,016.75 $ 958.26 $ 1,025.39 $ 953.14 Private and other $ - $ - $ - $ - Managed care / commercial Insurance $ 1,035.26 $ 1,239.80 $ 1,259.26 $ 1,139.32 Veterans $ - $ - $ - $ - Revenues PPD - Inpatient Services: Medicare (Part A) $ 407.87 $ 378.22 $ 406.86 $ 379.20 Medicaid $ 159.93 $ 141.40 $ 155.96 $ 141.99 Private and other $ 165.90 $ 139.43 $ 158.31 $ 141.83 Managed care / commercial Insurance $ 354.27 $ 387.65 $ 376.40 $ 343.29 Veterans $ 190.15 $ 186.34 $ 196.53 $ 185.33 Revenues - Non-affiliated (in thousands): Inpatient Services: Medicare $ 125,715 $ 68,808 $ 197,941 $ 136,144 Medicaid 183,145 98,309 285,401 197,223 Private and other 88,970 49,780 143,623 98,965 Subtotal 397,830 216,897 626,965 432,332 Rehabilitation Therapy Services 20,790 20,135 41,469 40,137 Medical Staffing Services 28,018 21,424 51,765 42,741 Subtotal 48,808 41,559 93,234 82,878 Other - non-core businesses 27 2 34 5 Total $ 446,665 $ 258,458 $ 720,233 $ 515,215 Rehab contracts: Affiliated - continuing 86 89 86 89 Non-affiliated 293 300 293 300 DSO (Days Sales Outstanding): Inpatient Services - LTC 41 40 41 40 Inpatient Services - Hospitals 75 50 75 50 Rehabilitation Therapy Services 74 83 74 83 Medical Staffing Services 54 56 54 56 17 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) AS REPORTED PRO FORMA WITH HARBORSIDE For the For the Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 446,665 $ 419,122 Costs and expenses: Operating salaries and benefits 249,230 236,626 Self-insurance for workers' compensation and general and professional liability insurance 8,527 9,642 Operating administrative costs 10,497 8,906 Other operating costs 95,895 90,357 Facility rent expense 22,298 21,867 General and administrative expenses 17,297 17,169 Depreciation 7,288 6,745 Amortization 2,499 1,526 Provision for losses on accounts receivable 3,643 3,935 Interest, net 11,999 8,526 Loss on extinguishment of debt, net - - Loss on sale of assets, net 3 230 Total costs and expenses 429,176 405,529 Income before income taxes and discontinued operations 17,489 13,593 Income tax expense 6,163 3,815 Income from continuing operations 11,326 9,778 Discontinued operations: Income from discontinued operations, net of related taxes 1,367 1,377 Gain (loss) on disposal of discontinued operations, net of related taxes 347 (130 ) Income from discontinued operations, net 1,714 1,247 Net income $ 13,040 $ 11,025 Basic income per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.23 Income from discontinued operations, net 0.04 0.03 Net income $ 0.30 $ 0.26 Diluted income per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.22 Income from discontinued operations, net 0.04 0.03 Net Income $ 0.30 $ 0.25 Weighted average number of common and common equivalent shares outstanding: Basic 42,993 42,993 Diluted 43,735 43,735 18 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE For the For the Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 884,077 $ 833,626 Costs and expenses: Operating salaries and benefits 495,443 471,742 Self-insurance for workers' compensation and general and professional liability insurance 23,223 27,013 Operating administrative costs 21,079 18,726 Other operating costs 191,834 182,526 Facility rent expense 43,653 43,119 General and administrative expenses 35,527 34,362 Depreciation 14,466 12,428 Amortization 4,018 2,997 Provision for losses on accounts receivable 14,023 7,237 Interest, net 18,703 16,205 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 11 243 Total costs and expenses 861,999 816,598 Income before income taxes and discontinued operations 22,078 17,028 Income tax expense 7,711 2,882 Income from continuing operations 14,367 14,146 Discontinued operations: Income from discontinued operations, net of related taxes 732 978 Loss on disposal of discontinued operations, net of related taxes (3 ) (195 ) Income from discontinued operations, net 729 783 Net income $ 15,096 $ 14,929 Basic income per common and common equivalent share: Income from continuing operations $ 0.33 $ 0.33 Income from discontinued operations, net 0.02 0.02 Net income $ 0.35 $ 0.35 Diluted income per common and common equivalent share: Income from continuing operations $ 0.33 $ 0.32 Income from discontinued operations, net 0.01 0.02 Net Income $ 0.34 $ 0.34 Weighted average number of common and common equivalent shares outstanding: Basic 42,951 42,951 Diluted 43,761 43,761 19 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) AS REPORTED PRO FORMA WITH HARBORSIDE For the For the Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 446,665 $ 419,122 Net income $ 13,040 $ 11,025 Income from continuing operations 11,326 9,778 Income tax expense 6,163 3,815 Loss on sale of assets, net 3 230 Net segment income $ 17,492 $ 13,823 Interest, net 11,999 8,526 Depreciation and amortization 9,787 8,271 EBITDA $ 39,278 $ 30,620 Facility rent expense 22,298 21,867 EBITDAR $ 61,576 $ 52,487 Operating administrative costs 10,497 8,906 General and administrative expenses 17,297 17,169 Total operating and general and admin expenses 27,794 26,075 EBITDAM $ 67,072 $ 56,695 EBITDARM $ 89,370 $ 78,562 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 20 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE For the For the Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 884,077 $ 833,626 Net income $ 15,096 $ 14,929 Income from continuing operations 14,367 14,146 Income tax expense 7,711 2,882 Loss on sale of assets, net 11 243 Net segment income $ 22,089 $ 17,271 Interest, net 18,703 16,205 Depreciation and amortization 18,484 15,425 EBITDA $ 59,276 $ 48,901 Facility rent expense 43,653 43,119 EBITDAR $ 102,929 $ 92,020 Operating administrative costs 21,079 18,726 General and administrative expenses 35,527 34,362 Total operating and general and admin expenses 56,606 53,088 EBITDAM $ 115,882 $ 101,989 EBITDARM $ 159,535 $ 145,108 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 21 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended June 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 397,830 $ 20,790 $ 28,018 $ 27 $ - $ 446,665 Affiliated revenue - 10,332 1,201 - (11,533 ) - Total revenue 397,830 31,122 29,219 27 (11,533 ) 446,665 Net segment income (loss) $ 40,793 $ 2,281 $ 2,057 $ (27,639 ) $ - $ 17,492 Interest, net 2,493 - (1 ) 9,507 - 11,999 Depreciation and amortization 8,726 135 194 732 - 9,787 EBITDA $ 52,012 $ 2,416 $ 2,250 $ (17,400 ) $ - $ 39,278 Facility rent expense 22,015 53 230 - - 22,298 EBITDAR $ 74,027 $ 2,469 $ 2,480 $ (17,400 ) $ - $ 61,576 Operating and general and administrative expenses 8,457 1,245 794 17,298 - 27,794 EBITDAM $ 60,469 $ 3,661 $ 3,044 $ (102 ) $ - $ 67,072 EBITDARM $ 82,484 $ 3,714 $ 3,274 $ (102 ) $ - $ 89,370 EBITDA margin 13.1 % 7.8 % 7.7 % 8.8 % EBITDAM margin 15.2 % 11.8 % 10.4 % 15.0 % EBITDAR margin 18.6 % 7.9 % 8.5 % 13.8 % EBITDARM margin 20.7 % 11.9 % 11.2 % 20.0 % 22 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended June 30, 2006 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 374,832 $ 20,136 $ 24,040 $ 114 $ - $ 419,122 Affiliated revenue - 9,613 300 - (9,913 ) - Total revenue 374,832 29,749 24,340 114 (9,913 ) 419,122 Net segment income (loss) $ 29,673 $ 1,650 $ 1,802 $ (19,302 ) $ - $ 13,823 Interest, net 7,146 (2 ) 37 1,345 - 8,526 Depreciation and amortization 7,173 90 201 807 - 8,271 EBITDA $ 43,992 $ 1,738 $ 2,040 $ (17,150 ) $ - $ 30,620 Facility rent expense 21,584 50 233 - - 21,867 EBITDAR $ 65,576 $ 1,788 $ 2,273 $ (17,150 ) $ - $ 52,487 Operating and general and administrative expenses 6,988 1,164 734 17,189 - 26,075 EBITDAM $ 50,980 $ 2,902 $ 2,774 $ 39 $ - $ 56,695 EBITDARM $ 72,564 $ 2,952 $ 3,007 $ 39 $ - $ 78,562 EBITDA margin 11.7 % 5.8 % 8.4 % 7.3 % EBITDAM margin 13.6 % 9.8 % 11.4 % 13.5 % EBITDAR margin 17.5 % 6.0 % 9.3 % 12.5 % EBITDARM margin 19.4 % 9.9 % 12.4 % 18.7 % 23 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Six Months Ended June 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 788,847 $ 41,469 $ 54,409 $ 34 $ (682 ) $ 884,077 Affiliated revenue - 20,594 1,388 - (21,982 ) - Total revenue 788,847 62,063 55,797 34 (22,664 ) 884,077 Net segment income (loss) $ 66,031 $ 3,708 $ 3,404 $ (51,867 ) $ 813 $ 22,089 Interest, net 9,901 10 13 8,765 14 18,703 Depreciation and amortization 16,377 251 379 1,477 - 18,484 EBITDA $ 92,309 $ 3,969 $ 3,796 $ (41,625 ) $ 827 $ 59,276 Facility rent expense 43,096 103 454 - - 43,653 EBITDAR $ 135,405 $ 4,072 $ 4,250 $ (41,625 ) $ 827 $ 102,929 Operating and general and administrative expenses 10,894 2,502 1,820 41,390 - 56,606 EBITDAM $ 103,203 $ 6,471 $ 5,616 $ (235 ) $ 827 $ 115,882 EBITDARM $ 146,299 $ 6,574 $ 6,070 $ (235 ) $ 827 $ 159,535 EBITDA margin 11.7 % 6.4 % 6.8 % 6.7 % EBITDAM margin 13.1 % 10.4 % 10.1 % 13.1 % EBITDAR margin 17.2 % 6.6 % 7.6 % 11.6 % EBITDARM margin 18.5 % 10.6 % 10.9 % 18.0 % 24 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Six Months Ended June 30, 2006 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 745,286 $ 40,136 $ 47,974 $ 230 $ - $ 833,626 Affiliated revenue - 18,997 430 - (19,427 ) - Total revenue 745,286 59,133 48,404 230 (19,427 ) 833,626 Net segment income (loss) $ 52,457 $ 100 $ 2,744 $ (38,030 ) $ - $ 17,271 Interest, net 14,150 (8 ) 71 1,992 - 16,205 Depreciation and amortization 13,248 179 400 1,598 - 15,425 EBITDA $ 79,855 $ 271 $ 3,215 $ (34,440 ) $ - $ 48,901 Facility rent expense 42,539 108 472 - - 43,119 EBITDAR $ 122,394 $ 379 $ 3,687 $ (34,440 ) $ - $ 92,020 Operating and general and administrative expenses 13,142 3,831 1,629 34,486 - 53,088 EBITDAM $ 92,997 $ 4,102 $ 4,844 $ 46 $ - $ 101,989 EBITDARM $ 135,536 $ 4,210 $ 5,316 $ 46 $ - $ 145,108 EBITDA margin 10.7 % 0.5 % 6.6 % 5.9 % EBITDAM margin 12.5 % 6.9 % 10.0 % 12.2 % EBITDAR margin 16.4 % 0.6 % 7.6 % 11.0 % EBITDARM margin 18.2 % 7.1 % 11.0 % 17.4 % 25 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended June 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/oHarborside Inpatient Services before Clipper &Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 232,870 $ - $ 232,870 $ - $ 232,870 $ 164,960 $ 397,830 Net segment income (loss) $ 31,111 $ (6,337 ) $ 24,774 $ (386 ) $ 24,388 $ 16,405 40,793 Interest, net 1,552 - 1,552 845 2,397 96 2,493 Depreciation and amortization 2,994 - 2,994 387 3,381 5,345 8,726 EBITDA $ 35,657 $ (6,337 ) $ 29,320 $ 846 $ 30,166 $ 21,846 $ 52,012 Facility rent expense 15,072 - 15,072 (741 ) 14,331 7,684 22,015 EBITDAR $ 50,729 $ (6,337 ) $ 44,392 $ 105 $ 44,497 $ 29,530 $ 74,027 EBITDA margin 15.3 % 12.6 % 13.0 % 13.1 % EBITDAR margin 21.8 % 19.1 % 19.1 % 18.6 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 26 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended June 30, 2006 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Servicesbefore Clipper&Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 216,896 $ - $ 216,896 $ - $ 216,896 $ 157,936 $ 374,832 Net segment income (loss) $ 25,377 $ (4,913 ) $ 20,464 $ (494 ) $ 19,970 $ 9,703 $ 29,673 Interest, net 2,561 - 2,561 986 3,547 3,599 7,146 Depreciation and amortization 2,742 - 2,742 341 3,083 4,090 7,173 EBITDA $ 30,680 $ (4,913 ) $ 25,767 $ 833 $ 26,600 $ 17,392 $ 43,992 Facility rent expense 14,589 - 14,589 (876 ) 13,713 7,871 $ 21,584 EBITDAR $ 45,269 $ (4,913 ) $ 40,356 $ (43 ) $ 40,313 $ 25,263 $ 65,576 EBITDA margin 14.1 % 11.9 % 12.3 % 11.7 % EBITDAR margin 20.9 % 18.6 % 18.6 % 17.5 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 27 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Six Months Ended June 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Services before Clipper & Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 462,004 $ - $ 462,004 $ - $ 462,004 $ 326,843 $ 788,847 Net segment income (loss) $ 53,548 $ (11,494 ) $ 42,054 $ (856 ) $ 41,198 $ 24,833 $ 66,031 Interest, net 3,397 - 3,397 1,480 4,877 5,024 9,901 Depreciation and amortization 5,813 - 5,813 768 6,581 9,796 16,377 EBITDA $ 62,758 $ (11,494 ) $ 51,264 $ 1,392 $ 52,656 $ 39,653 $ 92,309 Facility rent expense 29,627 - 29,627 (1,166 ) 28,461 14,635 $ 43,096 EBITDAR $ 92,385 $ (11,494 ) $ 80,891 $ 226 $ 81,117 $ 54,288 $ 135,405 EBITDA margin 13.6 % 11.1 % 11.4 % 11.7 % EBITDAR margin 20.0 % 17.5 % 17.6 % 17.2 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 28 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Six Months Ended June 30, 2006 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Services before Clipper & Harborside Clipper (1) Inpatient Services before Harborside Harborside Total Inpatient Services Non affiliated revenues $ 432,332 $ - $ 432,332 $ - $ 432,332 $ 312,954 $ 745,286 Net segment income (loss) $ 43,892 $ (9,278 ) $ 34,614 $ (913 ) $ 33,701 $ 18,756 $ 52,457 Interest, net 5,020 - 5,020 1,961 6,981 7,169 14,150 Depreciation and amortization 4,610 - 4,610 662 5,272 7,976 13,248 EBITDA $ 53,522 $ (9,278 ) $ 44,244 $ 1,710 $ 45,954 $ 33,901 $ 79,855 Facility rent expense 28,584 - 28,584 (1,752 ) 26,832 15,707 $ 42,539 EBITDAR $ 82,106 $ (9,278 ) $ 72,828 $ (42 ) $ 72,786 $ 49,608 $ 122,394 EBITDA margin 12.4 % 10.2 % 10.6 % 10.7 % EBITDAR margin 19.0 % 16.8 % 16.8 % 16.4 % (1) Clipper represents our interest of less than 16 percent in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 29 of 34 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Six Months Ended June 30, June 30, AS REPORTED PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE 2007 2006 2007 2006 Number of available beds: Long Term Care 23,373 23,356 23,373 23,356 Hospitals 192 192 192 192 Number of facilities: Long Term Care 213 213 213 213 Hospitals 3 3 3 3 Occupancy %: Long Term Care 89.2 % 88.9 % 89.2 % 89.0 % Hospitals 59.5 % 56.3 % 56.9 % 56.6 % Inpatient Services 89.0 % 88.6 % 88.9 % 88.8 % Payor Mix % based on patient days - LTC: Medicare - SNF only 15.8 % 15.9 % 15.7 % 15.9 % Managed care / commercial insurance - SNF only 2.8 % 2.2 % 2.6 % 2.3 % Total SNF skilled mix 18.6 % 18.1 % 18.3 % 18.2 % Medicare 14.7 % 14.8 % 14.6 % 14.8 % Medicaid 60.9 % 61.5 % 61.1 % 61.6 % Private and other 20.9 % 20.9 % 21.0 % 20.7 % Managed care / commercial Insurance 2.6 % 2.0 % 2.4 % 2.1 % Veterans 0.9 % 0.8 % 0.9 % 0.8 % Payor Mix % based on patient days - Hospitals: Medicare 65.9 % 71.7 % 66.3 % 70.2 % Medicaid 7.7 % 6.8 % 7.3 % 8.3 % Private and other 0.5 % 0.0 % 0.3 % 0.1 % Managed care / commercial Insurance 25.9 % 21.5 % 26.1 % 21.4 % Veterans 0.0 % 0.0 % 0.0 % 0.0 % Payor Mix % based on patient days - Inpatient Services: Medicare 15.0 % 15.1 % 14.9 % 15.1 % Medicaid 60.6 % 61.2 % 60.9 % 61.4 % Private and other 20.8 % 20.8 % 20.8 % 20.5 % Managed care / commercial Insurance 2.7 % 2.1 % 2.5 % 2.2 % Veterans 0.9 % 0.8 % 0.9 % 0.8 % Revenue Mix % of revenues - LTC: Medicare - SNF only 31.3 % 30.6 % 31.2 % 30.6 % Managed care / commercial insurance - SNF only 4.3 % 3.4 % 4.1 % 3.3 % Total SNF skilled mix 35.6 % 34.0 % 35.3 % 33.9 % Medicare 29.9 % 29.3 % 29.8 % 29.3 % Medicaid 47.6 % 48.8 % 47.8 % 48.8 % Private and other 17.6 % 17.8 % 17.6 % 17.9 % Managed care / commercial Insurance 4.1 % 3.2 % 3.9 % 3.1 % Veterans 0.8 % 0.9 % 0.9 % 0.9 % Revenue Mix % of revenues - Hospitals: Medicare 69.0 % 72.2 % 65.8 % 72.7 % Medicaid 6.7 % 5.3 % 6.1 % 6.5 % Private and other 1.3 % 0.6 % 1.1 % 0.6 % Managed care / commercial Insurance 23.0 % 21.9 % 27.0 % 20.2 % Veterans 0.0 % 0.0 % 0.0 % 0.0 % 30 of 34 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Six Months Ended June 30, June 30, AS REPORTED PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE 2007 2006 2007 2006 Revenue Mix % of revenues - Inpatient Services: Medicare 31.6 % 31.0 % 31.4 % 31.0 % Medicaid 46.0 % 47.2 % 46.2 % 47.2 % Private and other 17.0 % 17.2 % 17.0 % 17.3 % Managed care / commercial Insurance 4.6 % 3.8 % 4.6 % 3.7 % Veterans 0.8 % 0.8 % 0.8 % 0.8 % Revenues PPD - LTC: Medicare (Part A) $ 381.76 $ 354.24 $ 380.95 $ 354.24 Medicaid $ 159.37 $ 153.31 $ 159.03 $ 152.56 Private and other $ 165.81 $ 158.17 $ 165.16 $ 161.03 Managed care / commercial Insurance $ 316.90 $ 306.14 $ 333.63 $ 287.30 Veterans $ 190.15 $ 205.85 $ 204.65 $ 206.48 Revenues PPD - Hospitals: Medicare (Part A) $ 1,189.30 $ 1,187.23 $ 1,182.65 $ 1,204.44 Medicaid $ 1,016.75 $ 958.26 $ 1,025.39 $ 953.14 Private and other $ - $ - $ - $ - Managed care / commercial Insurance $ 1,035.26 $ 1,239.80 $ 1,259.26 $ 1,139.32 Veterans $ - $ - $ - $ - Revenues PPD - Inpatient Services: Medicare (Part A) $ 407.87 $ 377.96 $ 406.08 $ 378.08 Medicaid $ 159.93 $ 153.73 $ 159.71 $ 153.07 Private and other $ 165.90 $ 158.21 $ 165.23 $ 160.75 Managed care / commercial Insurance $ 354.27 $ 356.01 $ 384.00 $ 330.83 Veterans $ 190.15 $ 205.85 $ 204.65 $ 206.48 Revenues - Non-affiliated (in thousands): Inpatient Services: Medicare $ 125,715 $ 116,299 $ 247,581 $ 231,183 Medicaid 183,145 177,016 364,810 351,810 Private and other 88,970 81,517 176,456 162,293 Subtotal 397,830 374,832 788,847 745,286 Rehabilitation Therapy Services 20,790 20,136 41,470 40,136 Medical Staffing Services 28,018 24,040 54,409 47,974 Subtotal 48,808 44,176 95,879 88,110 Other - non-core businesses 27 114 (649 ) 230 Total $ 446,665 $ 419,122 $ 884,077 $ 833,626 Rehab contracts: Affiliated - continuing 86 89 86 89 Non-affiliated 293 300 293 300 DSO (Days Sales Outstanding): Inpatient Services - LTC 41 40 41 40 Inpatient Services - Hospitals 75 50 75 50 Rehabilitation Therapy Services 74 83 74 83 Medical Staffing Services 54 58 54 58 31 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - 2nd QUARTER COMPARISON (in thousands, except per share data) AS REPORTED - 2nd QUARTER 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported 2nd QUARTER 2007 446,665 61,576 39,278 17,489 11,326 1,714 13,040 Percent of Revenue 13.8 % 8.8 % 3.9 % 2.5 % 0.4 % 2.9 % Normalizing Adjustments: Write-off of deferred financing costs - - - 615 400 - 400 Release of insurance reserves related to prior periods - (5,956 ) (5,956 ) (5,956 ) (3,871 ) (1,979 ) (5,850 ) Harborside integration costs - 865 865 865 562 - 562 Adjusted As Reported - 2nd QUARTER 2007 446,665 56,485 34,187 13,013 8,417 (265 ) 8,152 Percent of Revenue 12.6 % 7.7 % 2.9 % 1.9 % -0.1 % 1.8 % Diluted EPS: As Reported $ 0.26 $ 0.04 $ 0.30 As Adjusted $ 0.19 $ - $ 0.19 AS REPORTED - 2nd QUARTER 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - 2nd QUARTER 2006 258,458 32,176 18,207 9,138 5,495 1,812 7,307 Percent of Revenue 12.4 % 7.0 % 3.5 % 2.1 % 0.7 % 2.8 % Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370 ) (5,370 ) (5,370 ) (5,102 ) (2,499 ) (7,601 ) Adjusted As Reported - 2nd QUARTER 2006 258,458 26,806 12,837 3,768 393 (687 ) (294 ) Percent of Revenue 10.4 % 5.0 % 1.5 % 0.2 % -0.3 % -0.1 % Diluted EPS: As Reported $ 0.17 $ 0.06 $ 0.23 As Adjusted $ 0.01 $ (0.02 ) $ (0.01 ) PRO FORMA SUN & HARBORSIDE - 2nd QUARTER 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - 2nd QUARTER 2006 419,122 52,487 30,620 13,593 9,778 1,247 11,025 Percent of Revenue 12.5 % 7.3 % 3.2 % 2.3 % 0.3 % 2.6 % Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370 ) (5,370 ) (5,370 ) (5,102 ) (2,499 ) (7,601 ) Harborside investor fees - 125 125 125 81 - 81 Adjusted Pro Forma Sun & Harborside - 2nd QUARTER 2006 419,122 47,242 25,375 8,348 4,757 (1,252 ) 3,505 Percent of Revenue 11.3 % 6.1 % 2.0 % 1.1 % -0.3 % 0.8 % Diluted EPS: Pro Forma $ 0.22 $ 0.03 $ 0.25 Adjusted Pro Forma $ 0.11 $ (0.03 ) $ 0.08 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and six months ended June 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including self-insurance reserve releases related to prior periods, non-recurring integration costs related to the Harborside acquisition, non-recurring expense related to the write-off of deferred financing costs associated with the refinancing of certain debt agreements, and non-recurring investor fees recorded by Harborside prior to the Sun acquisition.Since normalizing adjustments are not measurements determinedin accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies. 32 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - YEAR TO DATE COMPARISON (in thousands, except per share data) AS REPORTED - SIX MONTHS 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - Six Months 2007 720,233 88,662 51,985 24,209 15,678 1,285 16,963 Percent of Revenue 12.3 % 7.2 % 3.4 % 2.2 % 0.2 % 2.4 % Normalizing Adjustments: Write-off of deferred financing costs - - - 615 400 - 400 Release of insurance reserves related to prior periods - (5,956 ) (5,956 ) (5,956 ) (3,871 ) (1,979 ) (5,850 ) Harborside integration costs - 1,014 1,014 1,014 659 - 659 Adjusted As Reported - Six Months 2007 720,233 83,720 47,043 19,882 12,866 (694 ) 12,172 Percent of Revenue 11.6 % 6.5 % 2.8 % 1.8 % -0.1 % 1.7 % Diluted EPS: As Reported $ 0.36 $ 0.03 $ 0.39 As Adjusted $ 0.29 $ (0.01 ) $ 0.28 AS REPORTED - SIX MONTHS 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - Six Months 2006 515,215 52,909 25,550 9,232 6,655 1,791 8,446 Percent of Revenue 10.3 % 5.0 % 1.8 % 1.3 % 0.3 % 1.6 % Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370 ) (5,370 ) (5,370 ) (5,102 ) (2,499 ) (7,600 ) Adjusted As Reported - Six Months 2006 515,215 47,539 20,180 3,862 1,553 (708 ) 846 Percent of Revenue 9.2 % 3.9 % 0.7 % 0.3 % -0.1 % 0.2 % Diluted EPS: As Reported $ 0.21 $ 0.06 $ 0.27 As Adjusted $ 0.05 $ (0.02 ) $ 0.03 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and six months ended June 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including self-insurance reserve releases related to prior periods, non-recurring integration costs related to the Harborside acquisition, and non-recurring expense related to the write-off of deferred financing costs associated with the refinancing of certain debt agreements. Since normalizing adjustments are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies. 33 of 34 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - YEAR TO DATE COMPARISON (in thousands, except per share data) PRO FORMA SUN & HARBORSIDE - SIX MONTHS 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - Six Months 2007 884,077 102,929 59,276 22,078 14,367 729 15,096 Percent of Revenue 11.6 % 6.7 % 2.5 % 1.6 % 0.1 % 1.7 % Normalizing Adjustments: Write-off of deferred financing costs - - - 615 400 - 400 Release of insurance reserves related to prior periods - (5,956 ) (5,956 ) (5,956 ) (3,871 ) (1,979 ) (5,850 ) Harborside bad debt expense - 5,860 5,860 5,860 3,809 - 3,809 Harborside integration costs - 1,014 1,014 1,014 659 - 659 Harborside investor fees - 275 275 275 179 - 179 Harborside merger costs - 192 192 192 125 - 125 Adjusted Pro Forma Sun & Harborside - Six Months 2007 884,077 104,314 60,661 24,078 15,668 (1,250 ) 14,418 Percent of Revenue 11.8 % 6.9 % 2.7 % 1.8 % -0.1 % 1.6 % Diluted EPS: Pro Forma $ 0.33 $ 0.01 $ 0.34 Adjusted Pro Forma $ 0.36 $ (0.03 ) $ 0.33 PRO FORMA SUN & HARBORSIDE - SIX MONTHS 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - Six Months 2006 833,626 92,020 48,901 17,028 14,146 783 14,929 Percent of Revenue 11.0 % 5.9 % 2.0 % 1.7 % 0.1 % 1.8 % Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370 ) (5,370 ) (5,370 ) (5,102 ) (2,499 ) (7,601 ) Harborside investor fees - 250 250 250 238 - 238 Adjusted Pro Forma Sun & Harborside - Six Months 2006 833,626 86,900 43,781 11,908 9,282 (1,716 ) 7,566 Percent of Revenue 10.4 % 5.3 % 1.4 % 1.1 % -0.2 % 0.9 % Diluted EPS: Pro Forma $ 0.32 $ 0.02 $ 0.34 Adjusted Pro Forma $ 0.21 $ (0.04 ) $ 0.17 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and six months ended June 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including self-insurance reserve releases related to prior periods, non-recurring integration costs related to the Harborside acquisition, non-recurring expense related to the write-off of deferred financing costs associated with the refinancing of certain debt agreements, and non-recurring investor fees and merger costsrecorded by Harborside prior to the Sun acquisition.Since normalizing adjustments are not measurements determinedin accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies. 34 of 34
